Citation Nr: 0123079	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of an initial rating in excess 
of 20 percent for left ureteropelvic junction obstruction.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A May 1998 Board decision granted service 
connection for left kidney disability, and the RO effectuated 
the Board's decision in a June 1998 rating decision, 
assigning a 20 percent disability rating for left 
ureteropelvic junction obstruction disability, effective 
March 27, 1992.   By rating decision in July 1998, the RO 
denied entitlement to TDIU.  The veteran has completed 
appeals from the June 1998 and July 1998 rating decisions.  
In November 1999, the veteran testified at a Board 
videoconference hearing.  

The Board subsequently denied the veteran's appeal as to both 
issues by decision dated April 5, 2000.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
February 27, 2001, the Court granted a motion by VA to remand 
the case and to stay further proceedings.  The Court vacated 
the Board's April 5, 2000, decision and remanded the case to 
the Board for further action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also published regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board also notes that additional medical evidence has 
been received in the form of a May 2001 private radiology 
report which suggest that the veteran may have a left kidney 
stone.  Also received was a copy of a letter from an employer 
addressing the effect of the veteran's kidney disability on 
his employment.  These new items of evidence suggest changes 
in the veteran's disability picture which require further 
medical development in order to assist the veteran. 

For the reasons stated above, the case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and the applicable 
implementing regulations.  The RO's 
actions should include, but not be 
limited to, obtaining any pertinent VA 
and private medical treatment records not 
already associated with the claims file.  
The RO should also obtain an VA 
vocational rehabilitation file(s).  The 
RO should also specifically request any 
additional records from St. Vincent 
Medical Center showing treatment in May 
2001 or thereafter for left kidney 
disability. 

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the severity of 
his service-connected left ureteropelvic 
junction obstruction as well as the 
impact this disability has on his ability 
to maintain substantially gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  All 
clinical and special test findings should 
be reported in detail to allow for rating 
under applicable diagnostic criteria.  
The examiner should specifically indicate 
whether the record shows recurrent stone 
formation requiring diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two time per year.  
The examiner should also indicate whether 
the veteran suffers frequent attacks of 
colic with infection (pyonephrosis) or 
suffers kidney function impairment.  Any 
evidence of renal dysfunction should be 
clearly reported to allow for properly 
evaluation under rating criteria.  The 
examiner should then provide an opinion 
as to what effect the veteran's left 
ureteropelvic junction obstruction has on 
his ability to secure or follow a 
substantially gainful occupation.

3.  After completion of the above, the RO 
should conduct a social and industrial 
survey to ascertain the effect of the 
veteran's service-connected disabilities 
on his ability to obtain and maintain 
substantially gainful employment.  The 
veteran's claim file must be made 
available to the examiner in connection 
with this survey. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher disability 
rating is warranted for the veteran's 
left ureteropelvic junction obstruction 
in accordance with the old and new rating 
criteria of the pertinent Diagnostic 
Codes and apply the criteria most 
favorable to the veteran.  Since this 
appeal is from the assignment of the 
initial rating following a grant of 
service connection, the RO should 
consider whether different or "staged" 
ratings are warranted during the period 
covered by the appeal.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  The RO 
should also consider whether the veteran 
is entitled to a total disability rating 
based on individual unemployability due 
to his service-connected disabilities.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


